In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-13-00095-CV



 KRISTINA HEAD A/K/A KRISTINA ROBINSON, Appellant

                             V.

    CHICORY MEDIA, LLC D/B/A STARCASM.NET;
AMERICAN MEDIA, INC. D/B/A STAR MAGAZINE, Appellees



          On Appeal from the 71st District Court
                Harrison County, Texas
                Trial Court No. 13-0040




        Before Morriss, C.J., Carter and Moseley, JJ.
                Opinion by Justice Moseley
                                        OPINION
        Kristina Head, a/k/a Kristina Robinson, filed a notice of appeal from the trial court’s

dismissal of her claims against Chicory Media, LLC d/b/a Starcasm.net and American Media,

Inc. d/b/a Star Magazine pursuant to the Texas Citizen’s Participation Act. See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.003, 27.005(b) (West Supp. 2012). Head, who is represented by

counsel and is not indigent, has failed to provide the appellate record despite this Court’s

warning that such failure would result in dismissal.       We dismiss the appeal for want of

prosecution.

        On August 23, 2013, we informed Head that “the Clerk’s Record and Reporter’s Record

(if any) [are] due on or before September 3, 2013.” On September 23, 2013, we reminded Head

that “[t]he record is . . . more [than] twenty days overdue” and gave her “notice and opportunity

to cure this defect” as required by Rule 37.3(b) of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 37.3(b). We warned her that “[i]f we [did] not receive an adequate response

within ten days of the date of [the] letter, we [would] dismiss this appeal for want of

prosecution.” See TEX. R. APP. P. 42.3(b), (c). Head’s response to our letter was due October 3,

2013.

        The extended deadline for providing us with the appellate record has passed. Rather than

providing this Court with a record, or otherwise responding to our letter to explain the absence of

the record or to show that reasoned measures have been taken to obtain the record. Head’s

counsel sent the following letter to this Court:

               My client originally provided notice of her appeal on August 5, 2013.
        This notice was filed on that date under the assumption that the order rendered by

                                                   2
            the trial court on July 26, 2013, was a final and appealable order.[1] However,
            Appellant now believes that the July 26, 2013 order was not a final and
            appealable order. Therefore, Appellant believes that her August 5, 2013 notice of
            appeal was premature.

                    Subsequent to filing her notice of appeal on August 5, 2013, Appellees
            filed a motion to award attorney fees pursuant to Texas Civil Practice &
            Remedies Code section 27.009. A hearing on said motion was held on
            September 26, 2013 and an order was rendered. As such, Appellant believed that
            her right to appeal ripened on said date.

            Head’s theory that a final order in this case is required is flawed.            Section 27.008

provides a statutory, interlocutory right of appeal from dismissals under the Texas Citizen’s

Participation Act. 2 The statute reads, “An appeal or other writ under this section must be filed

on or before the 60th day after the date the trial court’s order is signed,” regardless of the order’s

disposition. TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(a), (c) (West Supp. 2012). The

statute further directs appellate courts to “expedite an appeal or other writ, whether interlocutory

of not, from a trial court order on a motion to dismiss a legal action under Section 27.003 or from

a trial court’s failure to rule on that motion in the time prescribed by Section 27.005.” TEX. CIV.

PRAC. & REM. CODE ANN. § 27.008(b) (West Supp. 2012). Thus, the order of dismissal was a

separate, appealable order. See KTRK Television, Inc. v. Robinson, No. 01-12-00372-CV, 2013

WL 3483773, at *4 (Tex. App.—Houston [1st Dist.] Jul. 11, 2013, pet. filed); Better Bus. Bureau

of Metro. Dallas, Inc. v. BH DFW, Inc., 402 S.W.3d 299, 307 (Tex. App.—Dallas 2013, pet.

filed); San Jacinto Title Servs. of Corpus Christi, LLC v. Kingsley Props., LP, No. 13-12-00352-

CV, 2013 WL 1786632, at *3 (Tex. App.—Corpus Christi Apr. 25, 2013, pet. filed); Direct
1
    This Court has not even received the order complained of.
2
 We note that the trial court’s order only dismissed claims against two of the four defendants named in Head’s
lawsuit.
                                                           3
Commercial Funding, Inc. v. Beacon Hill Estates, LLC, No. 14-12-00896-CV, 2013 WL 407029,

at *3 (Tex. App.—Houston [14th Dist.] Jan. 24, 2013, order). 3

         Head has failed to provide this Court with the overdue appellate record and has failed to

show this Court that any reasoned effort is being made to obtain such a record.

         We dismiss this appeal for want of prosecution.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            October 15, 2013
Date Decided:              October 16, 2013




3
 If Head had waited to file a notice of appeal from the dismissal order until after the trial court decided the motion
for attorney’s fees, the notice of appeal would be untimely under Section 27.008(c). A fair reading of Section
27.008 leads us to conclude that the trial court’s order awarding attorney’s fees constitutes a separate, appealable
order.
                                                          4